     Case 3:18-cv-02756-GPC-WVG Document 28 Filed 09/27/19 PageID.221 Page 1 of 2



1      Abbas Kazerounian, Esq. (SBN 249203)
       ak@kazlg.com
2      Veronica Cruz, Esq. (SBN 318648)
       veronica@kazlg.com
3      KAZEROUNI LAW GROUP, APC
       245 Fischer Avenue, Unit D1
4      Costa Mesa, CA 92626
       Telephone: (800) 400-6808
5      Facsimile: (800) 520-5523
       Attorneys for Plaintiff
6
       Corey P. Hanrahan, Esq. (SBN 256835)
7      corey@hanrahanfirm.com
       THE HANRAHAN FIRM
8      402 West Broadway, Suite 1760
       San Diego, California 92101
9      Telephone: (619) 377-6522
       Facsimile: (619) 377-6662
10     Attorneys for Plaintiff
11     Julie A. Vogelzang (SBN 174411)
       julie@SchorVogelzang.com
12     Lisa Hird Chung (SBN 246766)
       lisa@SchorVogelzang.com
13     Janelle R. Thornton (SBN 294514)
       janelle@SchorVogelzang.com
14     SCHOR VOGELZANG LLP
       600 B Street, Suite 2200
15     San Diego, CA 92101
       Telephone: 619.906.2400
16     Facsimile: 619.906.2401
       Attorneys for Defendant
17
                           UNITED STATES DISTRICT COURT
18
                         SOUTHERN DISTRICT OF CALIFORNIA
19
20      JESSE BANAGA, individually and         Case No. 3:18-cv-02756-GPC-WVG
        on behalf of all others similarly-
21      situated,
                                               JOINT MOTION FOR
22                     Plaintiff,              DISMISSAL OF ACTION WITH
                                               PREJUDICE AS TO PLAINTIFF
23         v.                                  AND WITHOUT PREJUDICE AS
                                               TO THE PUTATIVE CLASS
24      GOVERNMENT EMPLOYEES
        INSURANCE COMPANY,
25                                             Judge: Hon. Gonzalo P. Curiel
26                     Defendant.
27
28


                             JOINT MOTION FOR DISMISSAL OF ACTION
     Case 3:18-cv-02756-GPC-WVG Document 28 Filed 09/27/19 PageID.222 Page 2 of 2



1            Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), plaintiff JESSE BANAGA and
2      defendant     GOVERNMENT            EMPLOYEES          INSURANCE          COMPANY
3      (“Defendant”) (collectively referred to as the “Parties”), by and through their
4      counsel, hereby stipulate and respectfully move this Honorable Court to dismiss the
5      above-captioned action with prejudice as to the named Plaintiff’s individual claims
6      and without prejudice as to the claims of the putative class. Each party shall bear its
7      own attorneys’ fees and costs.
8
9      Dated: September 27, 2019               Respectfully submitted,
10                                             KAZEROUNI LAW GROUP, APC
11                                             By: s/ Veronica Cruz
                                                      Veronica Cruz, Esq.
12                                                    Email: veronica@kazlg.com
                                                      Attorneys for Plaintiff
13
14     Dated: September 27, 2019               Respectfully submitted,
15                                             SCHOR VOGELZANG LLP
16                                             By: s/ Julie A. Vogelzang
                                                      Julie A. Vogelzang, Esq.
17                                                    Email: julie@SchorVogelzang.com
                                                      Attorneys for Defendant
18
19                             SIGNATURE CERTIFICATION
20
             Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative
21
       Policies and Procedures Manual of the United States District Court for the Southern
22
       District of California, I hereby certify that the content of this document is acceptable
23
       to Defendant’s counsel, Julie A. Vogelzang, and that I have obtained Defendant’s
24
       counsel’s authorization to affix her electronic signature to this document.
25
26                                                    By: s/ Veronica Cruz
27                                                    Veronica Cruz, Esq.
                                                      Email: veronica@kazlg.com
28
                                                 1
                               JOINT MOTION FOR DISMISSAL OF ACTION
